Title: John Hollins to Thomas Jefferson, 22 September 1812
From: Hollins, John
To: Jefferson, Thomas


          
            Dear sir Baltimore 22nd septr 1812
            On the evening of the 19th Inst I had the pleasure to receive your esteemed lines of the 16th, inclosing a Dft on Brown & Hollins, which is accepted & forwarded to Gibson & Jefferson, it is my second Son who is the member of the house of B & H, he is now in Europe, & has been absent upwards of two years; I hope however to see him in a month or two—
            I thank you sir, for noticing the welfare of our friends at Warren & Carrsbrook, Mrs H will be at the latter place, about Friday next the 25th & if nothing particular occurs to prevent my departure hence, I intend being there about the 10th of next month, & while in your neighbourhood, it is probable we may avail ourselves, of your polite invitation—By the time you receive this you will have seen Hull’s own account, altogether it is a most extraordinary business, & it is sincerely to be wished, & very desirable, that much good may arise out of such an evil—
            Affectionately YoursJno Hollins
          
          
            Plaister Paris $18 
            Wheat about 1.70 ⅌ 60 lbs
            Flour fm the Millers abt $8:50 ⅌ B’ll
          
        